DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “The at least one controller” in claim 1 is read as the CPU 201 shown in Fig.2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee’778 (US 2014/0118778), and further in view of Tsuzuki’348 (US 2016/0073348), Chen’753 (US 2013/0095753).
     With respect to claim 1, Lee’778 teaches an information processing apparatus (Fig.1, item 100) comprising: 

     wireless LAN circuitry that performs wireless LAN communication [the electronic apparatus linked with an access point through a first communication network including the wireless LAN (paragraph 57). Therefore, the electronic apparatus (Fig.1, item 100) is considered to disclosed with a wireless LAN circuitry that performs wireless LAN communication with the access point]; and 
     at least one controller (Fig.3, item 130) configured to function as: 
     a unit configured to perform a first connection function that receives user instructions for selecting a device from among a plurality of devices capable of communicating via Bluetooth communication (paragraph 198), 
    Lee’778 does not teach establishes a connection of the Bluetooth communication with the selected device, acquires network information of the selected device via the Bluetooth communication, and establishes a connection of the wireless LAN communication based on the acquired network information of the selected device; a unit configured to perform a second connection function that acquires advertising information via the Bluetooth circuitry, establishes a connection of the Bluetooth communication with a transmission source device of the advertising information that 
     Tsuzuki’348 teaches establishes a connection of the Bluetooth communication with the selected device, acquires network information of the selected device via the Bluetooth communication, and establishes a connection of the wireless LAN communication based on the acquired network information of the selected device [the NFC communication can be replaced by the Bluetooth communication as the first wireless communication (paragraph 107). The NFC I/F (Fig.1, item 30) transmits the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication (paragraph 69 and 70).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that when the NFC I/F (Fig.1, item 30) is being replaced by the Bluetooth communication I/F, the Bluetooth communication I/F is considered to transmit the target data including the wireless profile to the portable terminal and the portable terminal uses the received wireless profile to establish wireless LAN communication because this will allow the wireless profile to be exchanged more effectively.]; 
     a unit configured to perform a second connection function that acquires advertising information via the Bluetooth circuitry, establishes a connection of the Bluetooth communication with a transmission source device of the advertising information that 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee’778 according to the teaching of Tsuzuki’348 to include a printer having a function to provide a wireless profile to enable to wireless LAN connection between the printer and the 
     The combination of Lee’778 and Tsuzuki’348 does not teach a unit configured to receive user instructions to enable or disable the second connection function.
     Chen’753 teaches a unit configured to receive user instructions to enable or disable the second connection function [as shown in Fig.3, the Bluetooth is either being turned on or turned off according to the user’s instruction acting of the button 300.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778 and Tsuzuki’348 according to the teaching of Chen’753 to include a graphical user interface to turn on or turn off the Bluetooth function because this will allow the Bluetooth function to be activated and deactivated more effectively.
     With respect to claim 6, which further limits claim 1, Lee’778 teaches wherein the controller is further configured to function as a unit configured to perform a communication of a print function via the established wireless LAN communication [the electronic apparatus (Fig.7, item 100) and the image forming apparatus (Fig.7, item 200) via the AP (Fig.7, item 300) according the configured wireless setting information (Fig.7, step S745-S770)]. 
     With respect to claim 7, which further limits claim 1, Lee’778 teaches wherein the controller is further configured to function as a unit configured to perform a communication of a scan function via the established wireless LAN communication (paragraph 146).  
claim 8, which further limits claim 1, Lee’778 teaches comprising a display configured to display information [as shown in Fig.4, a list of the printer is being displayed for a user to selected a desired printer to perform communication. Therefore, a display is considered being disclosed in the electronic apparatus in order to display the window as shown in Fig.4], wherein the controller is further configured to function as a unit configured to cause the display to display a list of devices capable of communicating via the Bluetooth circuitry (paragraph 198 and Fig.4).  
     With respect to claim 9, which further limits claim 1, Lee’778 teaches a display configured to display information [as shown in Fig.4, a list of the printer is being displayed for a user to selected a desired printer to perform communication. Therefore, a display is considered being disclosed in the electronic apparatus in order to display the window as shown in Fig.4].
     Lee’778 does not teach wherein the controller is further configured to function as a unit configured to cause the display to display a button that receives user instructions to enable or disable the second connection function.
     Chen’753 teaches wherein the controller is further configured to function as a unit configured to cause the display to display a button that receives user instructions to enable or disable the second connection function [as shown in Fig.3, the Bluetooth is either being turned on or turned off according to the user’s instruction acting of the button 300.].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778 and Tsuzuki’348 according to the teaching of Chen’753 to include a graphical user 
      With respect to claim 10, it is a method claim that claims how the information processing apparatus of claim 1 to perform wireless communication with a selected device.  Claim 10 is obvious in view of Lee’778, Tsuzuki’348 and Chen’753 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed an information processing apparatus to perform wireless communication with a selected device, the process (method) to perform wireless communication with a selected device is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to perform wireless communication with a selected device.
     With respect to claims 11 and 16-19.
Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’778 (US 2014/0118778), Tsuzuki’348 (US 2016/0073348, Chen’753 (US 2013/0095753) and further in view of Saeki’477 (US 2016/0360477).
     With respect to claim 2, which further limits claim 1, the combination of Lee’778, Tsuzuki’348 and Chen’753 does not teach wherein the controller is further configured to function as a unit configured to determine, based on radio field intensity of a radio wave including the advertising information, whether or not the predetermined condition is satisfied.  
     Saeki’477 teaches wherein the controller is further configured to function as a unit configured to determine, based on radio field intensity of a radio wave including the advertising information, whether or not the predetermined condition is satisfied [the closest printer is being determined and selected according to the intensity of the radio waves (paragraphs 47-48)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, Tsuzuki’348 and Chen’753 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claim 3, which further limits claim 2,  the combination of Lee’778, Tsuzuki’348 and Chen’753 does not teach wherein the controller is further configured to function as a unit configured to acquire, based on at least the radio field intensity of the radio wave, a distance information between the transmission source device and the 
     Saeki’477 teaches wherein the controller is further configured to function as a unit configured to acquire, based on at least the radio field intensity of the radio wave, a distance information between the transmission source device and the information processing apparatus [the closest printer is being determined and selected according to the intensity of the radio waves (paragraphs 47-48)], wherein the predetermined condition is satisfied in a case where the acquired distance is shorter than a predetermined distance [the distance between the printer and the portable POS terminal is being determined according to the intensity of the radio wave and the printer is determined closest to the POS terminal (paragraph 39). Therefore, when the intensity of the radio waves of a printer is being determined on or above the predetermined threshold, the distance of the said printer is considered being determine shorter than a predetermined distance (paragraph 76)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, Tsuzuki’348 and Chen’753 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claim 4, which further limits claim 1, the combination of Lee’778, Tsuzuki’348 and Chen’753 does not teach wherein the advertising information is a Bluetooth Low Energy (BLE) advertising packet.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, Tsuzuki’348 and Chen’753 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claim 5, which further limits claim 4, the combination of Lee’778, Tsuzuki’348 and Chen’753 does not teach wherein BLE advertising packet includes at least one of, device information, address information, Tx power level information, and UUID information.  
     Saeki’477 teaches wherein BLE advertising packet includes at least one of, device information (paragraph 39), address information, Tx power level information, and UUID information.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee’778, Tsuzuki’348 and Chen’753 according to the teaching of Saeki’477 to select the closest printer according the intensity of the radio waves because this will allow the closest printer to be selected more effectively.
     With respect to claims 12-15, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 12-15 claim how the information processing apparatus of claims 2-5 execute to perform .
     The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Wang’769 (US 2015/0373769) teaches to initiating a first connection between a first wireless interface of a first mobile device and a first wireless interface of a third mobile device; activating a first wireless access point by using a second wireless interface of a second mobile device; detecting the first wireless access point by using a second wireless interface of the third mobile device; disconnecting the first connection by the third mobile device in response to the first wireless access point being detected; and initiating a second connection between a first wireless interface of the second mobile device and a first wireless interface of the third mobile device.  
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674